 

Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 1 of 8 PagelD: 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT

for the

District of New Jersey

Newark Division

LYNN AWKWARD

Plaintiffis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\-

STATE OF NEW JERSEY, and DAVID P.
CARROLL, in his individual and official capacity

Defendant(s}
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional pagé
with the full list ofnames. Do not include addresses here.)

Case No.
(to be filled in by the Clerk's Office)

Jury Trial: (check one) x] Yes [_] No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 

Page | of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 2 of 8 PagelD: 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Lynn Awkward

80 W. Passaic Ave - ;

Bloomfield NJ oe 7 07003
City State Zip Code

Essex

wisdomlit@yahoo.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if knewn)
Address

County
Telephone Number
E-Mail Address (if known)

STATE OF NEW J ERSEY _
Policy Making Political Body
125 West State Street

Trenton NJ - 08625
Citv State Zip Code

Mercer

609-847-3150

{] Individual capacity -[X] Official capacity

David P. Carroll

Court Officer -

50 West Market St. oe -

Newark NJ 07102
City State Zip Code

Essex

973-227-2848

[X] Individual capacity |X] Official capacity

Page 2 of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 3 of 8 PagelD: 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Il.

Defendant No. 3
Name
Job or Title (if known)
Address

City State — Zin Code
County
Telephone Number
E-Mail Address (if known)

[] Individual capacity —_ [_] Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

City State — Zip Code
County

Telephone Number
E-Mail Address (if known)

[_] Individual capacity _ [_] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens vy. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):

[ | Federal officials (a Bivens claim)

[XI State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Defendant subjected the plaintiff to threat, duress and coersion in violating his rights of Due Process
and Equal Protections under the 4th, 5th & 14th Amendments to the U.S. Constitution.

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 4 of 8 PagelD: 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Til.

N/A

Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color

of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Defendant Carroll, as an officer of the court, caused to be sent to Plaintiff a "Notice To Defendant"
which stated a threat to take action which was not authorized by the U.S. Constitution. Defendant
Carroll threatened to enter Plaintiff's home for the purpose of levying & selling Plaintiff's personal

property. Defendant New Jersey created or authorized policy in which Defendant Carrol! used under
color of state law to violate Plaintiffs rights.

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

Defendant Carroll used the U.S. Mail to send a threatening notice.

What date and approximate time did the events giving rise to your claim(s) occur?

Notice was dated January 18, 2019.

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 5 of 8 PagelD: 5

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

On or about January 18, 2019, Defendant Carroll, as an officer of the court, caused to be sent to
Plaintiff a "Notice To Defendant", signed by Defendant Carroll. In said notice, Defendant Carroll
threatened to enter Plaintiff's home for the purpose of levying & selling Plaintiff's personal property.
Defendant New Jersey created or authorized policy in which Defendant Carroll used under color of
state law to violate Plaintiffs rights.

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Defendant Carroll's direct and proximate action caused Plaintiff to suffer emotional distress and mental anquish.
Plaintiff suffers and lives in anxious fear of these threats and has lost sleep, experiences disruptive thoughts of
Defendant Carroll bursting into Plaintiff's home with the intent to cause Plaintiff harm. It is difficult for Plaintiff
to live a calm and peaceful life.

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 6 of 8 PagelD: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

VI.

Plaintiff requests this Court to issue an Order restraining Defendant Carroll from taking actions that violate
Plaintiffs rights. Plaintiff requests this Court to enjoin Defendant New Jersey from creating/enforcing policy that
violates Plaintiff's rights. Plaintiff requests this Court to impose relief in the form of punitive damages against
Defendant Carroll in the amount of $10,000. Plaintiff requests this Court to impose actual damages against
Defendant Carroll in the amount of $5,000. The basis for the punitive damages is to encourge the Defendants to
cease their unlawful acts. The basis for the actual damages is for compensation for suffering emotional distress
mental anquish and anxiety.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 05/9 / 2 e | Fg

Signature of Plaintiff
Printed Name of Plaintiff Lyin Awkward

B. For Attorneys

Date of signing:

Signature of Attorney N/A
Printed Name of Attorney
Bar Number

Name of Law Firm

Page 6 of 7
Case 2:19-cv-12371-SDW-LDW Document1 Filed 05/09/19 Page 7 of 8 PagelD: 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
Address
City State "Zip Code
Telephone Number
E-mail Address

Page 7 of 7
Case 2:19-cv-12371-SDW-LDW Document 1

é, David P Carroll Court Officer
Ha B PO Box 1196
<SAe West Caldwell, NJ 07007

 

At the Suit Of:
Midland Funding LLC
Plaintiff
Lynn Awkward
80 W Passaic Ave
Bloomfield, NJ 07003
Defendant

Filed 05/09/19 Page 8 of 8 PagelD: 8

Court Officer
SUPERIOR COURT OF NEW JERSEY
Special Civil Part, County of Essex
Superior Court of New Jersey
50 West Market Street
Newark, NJ.07102
On Execution
Docket DC-010112-17
Wait No. 1
Fila No. 30880

Notice To Defendant

On 7/20/2018 a judgment was entered against you by this court
in the Amount of _$5,126.79_ with a balance of _ $5,126.79.

To date, this judgment remains unpaid. Unless you contact me immediately and make satisfactory
arrangements to pay the total due, | shall apply to the court for an Order permitting me to. enter your
home ( or business) to levy household goods and furnishings (or business assets) , inventory them and
have them appraised so that the value in excess of $1,000 may be sold at public auction the highest

bidder to satisfy the judgment.

Yh Unathen

 

COURT OFFICER DAVID P. CARROLL, TRUSTEE
clo David P Carroll Court Officer

P 0 Box 1196
West Caidwell, NJ 07007

tel: (973) 227-2848
fax.: (973) 882-3525

IMPORTANT:

 

dated
Sincerely,
David P Carroll Court Officer

 
